The only question of law raised by the defendants' exception is whether the verdict can be sustained. Consequently it will not be necessary to consider their contention that an intentionally false statement contained in an application for a license does not constitute a breach of the bond, for it is conceded that Salvail permitted Ricard to engage in the liquor business at the place designated in the license, in violation of law. In other words, it is conceded that Salvail permitted Ricard to violate one of the provisions of the license act at the place designated in the license, from July 19 to November 1. That authorized the board of license commissioners to cancel the license and forfeit the bond, for the license act provides: "At any time after a license has been issued to any person, the same may be revoked and cancelled by said board . . . if any provision of this act is violated at the place designated in the said license by . . . any person whomsoever in charge of said premises." Laws 1903, c. 95, s. 14. Since one of the provisions of the act was violated at the place designated in the license, the state is entitled to a verdict against Salvail and also to one against his sureties; for it is no answer to this action for them to show that they would not have signed the bond but for the false statement contained in Salvail's application for the license. Ashuelot Savings Bank v. Albee, 63 N.H. 152; Hudson v. Miles,185 Mass. 582, 587; Western etc. Ins. Co. v. Clinton, 66 N.Y. 326, 331; Ripley Building Co. v. Coors, 37 Col. 78.; United Brethren v. Akin,45 Ore. 247.
Exception overruled.
All concurred. *Page 353